Appellant was convicted in the District Court of Collin County of the offense of burglary, and his punishment fixed at three years in the penitentiary.
The record is before us without statement of facts or bills of exception. By it we are informed that after being duly warned by the court below of the consequences of his act as is directed by statute, appellant entered his plea of guilty before the jury of the offense and his punishment was fixed as aforesaid. The indictment charged burglary in the usual form, and no error appearing in the record, the judgment will be affirmed.
Affirmed. *Page 67